Case 0:19-cv-61974-RS Document 1-20 Entered on FLSD Docket 08/07/2019 Page 1 of 2

HUESTON HENNIGAN wp

 

MOEZ M. KABA
DIRECT 213-788-4543 OFFICE 213-788-4340
EMAIL MKABA@HUESTON COM FAX 688 775 0898 523 W. 6TH STREET, SUITE 400, LOS ANGELES, CA 90014

May 1, 2019

VIA EMAIL (david.kastin@vitaminshoppe.com) and FEDERAL EXPRESS

David M. Kastin

Vitamin Shoppe, Inc.

300 Harmon Meadow Blvd.
Secaucus, NJ 07094

Re: BANG Energy Drink Lawsuit
Dear Mr. Kastin:

This Firm represents Monster Energy Company (“Monster”) in connection with various litigation
matters. | understand that Vitamin Shoppe sells products produced by Vital Pharmaceuticals, Inc.
(“VPX”), including BANG energy drinks. Please be advised that VPX’s advertising, adulteration,
and misbranding of BANG in violation of federal law and related business practices are the subject
of a federal lawsuit, filed by Monster, that is currently pending in the U.S. District Court for the
Central District of California: Monster Energy Company v. Vital Pharmaceuticals, Inc., No. 5:18-
cv-1882. A copy of the First Amended Complaint that was filed on April 3, 2019 is attached hereto.

Particularly in light of the allegations concerning unfair and deceptive advertising, adulteration
and misbranding, and tortious interference in the First Amended Complaint, Monster Energy
Company requests that Vitamin Shoppe retain and preserve all records that may be relevant to
the lawsuit, including all communications with VPX or any of its subsidiaries, officers, employees,
agents, or representatives.

We appreciate your prompt attention to these matters. If you have any questions, please contact
me.

Sincerely,

os A

Moez M. Kaba

MMK
Enclosure

5526633
Case 0:19-cv-61974-RS Document 1-20 Entered on FLSD Docket 08/07/2019 Page 2 of 2
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 1of48 Page ID #:592

 

 

 

1 | John C. Hueston, State Bar No. 164921
hueston@hueston.com
2 | Moez M. Kaba, State Bar No. 257456
mkaba@hueston.com
3 | Steven N. Feldman, State Bar No. 281405
sfeldman@hueston.com
4 || HUESTON HENNIGAN LLP
523 West 6th Street, Suite 400
5 | Los Angeles, CA 90014
Telephone: (213) 788-4340
6 | Facsimile: (888) 775-0898
7 | Attorneys for Plaintiff
MONSTER ENERGY COMPANY, a Delaware
8 | Corporation
9 UNITED STATES DISTRICT COURT
10 CENTRAL DISTRICT OF CALIFORNIA
11
12 | MONSTER ENERGY COMPANY, a Case No. 5:18-cv-1882
Delaware corporation,
13 PLAINTIFF MONSTER ENERGY
Plaintiff, COMPANY’S FIRST AMENDED
14 COMPLAINT FOR:
vs.
15 ° °
VITAL PHARMACEUTICALS, INC., | 1: Violation of the Lanham Act
16 d/b/a ort S onts, a Elotida co oration; 2. Unfair Competition
an a ON a.K.a. 3. False Advertising
WOC
17] OWOC, an individual, 4. Trade Libel
18 Defendants. 5. Intentional Interference with
19 Contractual Relations
6. Intentional Interference with
20 Prospective Economic Advantage
21 7. Conversion
29 8. Larceny
9. False Patent Marking
23 10. Violation of the California Uniform
24 Trade Secrets Act
25 11. Violation of the Defend Trade
Secrets Act
26 12.Violation of the Computer Fraud
7 and Abuse Act
28 DEMAND FOR JURY TRIAL
-|-
PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
5521379

 

 
